[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-11035                ELEVENTH CIRCUIT
                                                            OCTOBER 22, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                    D. C. Docket No. 08-20928-CR-CMA

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOEL JAMES LYNCH,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (October 22, 2009)

Before TJOFLAT, EDMONDSON and HILL, Circuit Judges.

PER CURIAM:

     Mark Graham Hanson, appointed counsel for Joel James Lynch, filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v,

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record, as

well as Lynch’s response to counsel’s motion to withdraw, reveals no arguable

issue of merit, counsel’s motion to withdraw is GRANTED, and Lynch’s

conviction and sentence are AFFIRMED.




                                          2